DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
Status of Claims
Applicant’s amendments have prompted the claims being examined to now include any claims which read on the elected method of claim 1 and the elected species of fungicides.

Duplicate claim—Warning
Applicant is advised that should claim 4 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30-31 are objected to because of the following informalities:  The claims are dependent claims and should not have the article “A” to begin the claim, the claims should begin with “The”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 11, 15-17, 20, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly embrace a method of delivering a non-arthropod systemically acting pesticide to a plant, comprising applying to one or more aerial parts of the plant a liquid formulation comprising: i) a non-arthropod systemically-acting pesticide; and ii) carrier particles including at least an outer surface comprising an organic matter constituent, wherein the systemically-acting pesticide is combined within and/or on the surface of the carrier particles, the carrier particles being in particulate form and capable of carrying an electrostatic surface charge; and allowing the plant to take up the non-arthropod systemically-acting pesticide necessitating structure/function relationships.
The specification discloses various waxes as the only species of organic matter constituents having the required activities. The specification is silent however on any other of the numerous possible organic matter constituents that are capable of delivering the actives to the plants and carry and electrostatic charge. The specification merely discloses a few examples of waxes capable of this (see pg. 5).
However, the specification fails to disclose any additional species or examples of organic matter constituents or having the requisite properties. Thus, it is clear that Applicants' description of structure and activity regarding the genus of organic matter constituents is based in large part on conjecture. The organic matter constituents capable of carrying an electrostatic charge and delivering the non-arthropod systemically acting pesticides were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 
As the specification fails to describe the structure and activity for the genus of organic matter constituents, the disclosed species of waxes do not constitute a substantial portion of the claimed genus. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible organic matter constituents having the claimed ability to carry the claimed pesticides and an electrostatic charge. The specification merely discloses the structure and function of various waxes, that were previously described in the prior art as being capable of carrying an electrostatic charge. Thus, Applicants have failed to demonstrate possession of all organic matter constituents which are capable of carrying an electrostatic charge as is instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for the disclosed waxes, do not constitute an adequate description to demonstrate possession of the numerous possible known and unknown organic matter constituents capable of carrying an electrostatic charge as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible organic matter constituents capable of carrying an electrostatic charge. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of the waxes disclosed on pg. 5 of the specification.
Therefore, the breadth of the claims as reading on any and all known or unknown organic matter constituents capable of carrying an electrostatic charge; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the organic matter constituents capable of carrying an electrostatic charge claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 16-17 of U.S. Patent No. 10813358 (‘358) in view of Ehrhardt et al. (CA02359491). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘358 teaches/claims methods of applying the same wax particles made of the same waxes and therefore having the same melting point of ≥ 50 °C, more specifically carnauba wax, and having the same diameters in the same liquid compositions to aerial plant surfaces because they teach coating crop plants which invariably/obviously includes the aerial parts of the plant, e.g. leaves (see claims 9, 12, 16-17). ‘358 merely does not teach wherein the active is other than an insecticide/baculovirus particle that has been incorporated into and onto the wax particle. However, this deficiency in ‘358 is addressed by Ehrhardt which teaches that it was known in the art to administer systemic fungicides, e.g. systemic strobilurins, e.g. kresoxim-methyl which are incorporated into/onto wax particles, in amounts of 5 to 99% to form the entire mixture with their formulation components (e.g. solvents/carriers, etc.) which reads on the claimed up to 50% w/w of the carrier particles, and wherein the wax particles have the same/overlapping diameter as those instantly claimed, and made from the same waxes instantly claimed and formulated into liquid formulations for applications to plants in fields, e.g. aerial parts, e.g. wheat and wherein these systemic fungicides can be effectively delivered to the plants from these wax particle liquid formulations instantly claimed and wherein the wax particles can be delivered as part of an aqueous dispersion (See entire document of Ehrhardt; pg. 1, ln. 25-pg. 2, ln. 28; pg. 4, ln. 34-pg. 6, ln. 3; pg. 8, ln. 26-pg. 9, ln. 30; Examples 10, Example 5, Example 14 (these conditions would work for kresoxim-methyl which has a melting point of ~99C), etc.). Thus, it would have been obvious to one of ordinary skill in the art to substitute the active agents of ‘358 for the systemic fungicides of Ehrhardt in order to effectively deliver fungicides to the surfaces of plants which electrostatically adhere to the plant surface to provide good fungicidal activity. One of ordinary skill in the art would be motivated to do this because it was known to deliver systemic fungicides via the claimed liquid formulations of the claimed wax particles and these same liquid formulations and would obviously adhere to the aerial surfaces of plants as taught by ‘358. Thus, this would allow one to effectively deliver fungicides to plants which remain electrostatically attached to the plants and are therefore more effective at staying on the plants to provide antifungal activity. Thus, one of ordinary skill in the art would conclude that the instantly claimed method is merely an obvious variant of the composition, coated plants and liquid formulation of U.S. Patent No. ‘358 in view of Ehrhardt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggett et al. (US20130149382) as evidenced by EPA (https://www3.epa.gov/pesticides/chem_search/reg_actions/reregistration/fs_PC-080402_1-Sep-93.pdf, 1993), Ehrhardt et al. (CA02359491).
Applicant claims:
A method of delivering a non-arthropod systemically-acting pesticide to a plant, comprising: applying to one or more aerial parts of the plant a liquid formulation comprising:
i) a non-arthropod systemically-acting pesticide; and ii) carrier particles including at least an outer surface comprising an organic matter constituent, wherein the systemically-acting pesticide is combined within and/or on the surface of the carrier particles, the carrier particles being in particulate form and capable of carrying an electrostatic surface charge; and allowing the plant to take up the non-arthropod systemically-acting pesticide.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3-4, 6-7, 11-13, 20, 24, 30, and 31, Huggett teaches methods of spraying aqueous liquid compositions comprising electrostatically charged particles which comprise pesticides and adhere to plant surfaces specifically leaves, stems and flowers which are aerial parts of the plant as is instantly claimed, and wherein the particles are comprised of a wax/made substantially of wax (e.g. solid wax particles) which readily accept an electrical charge, specifically wherein the waxes are selected from natural and synthetic waxes, specifically carnauba wax, beeswax, candelilla wax, rice bran wax, ouricury wax, etc. and which have melting points which are ≥40°C (and greater than ≥50°C) as is instantly claimed because they are the same waxes which are instantly claimed, specifically carnauba wax, and wherein these waxes are used to carry pesticides, specifically pesticides which are known in the art to function both as arthropod insecticides and fungicides (e.g. thymol/thyme oil as evidenced by EPA) and wherein the pesticide is incorporated into the wax particle/encapsulated into the wax particle and/or on the surface of the particle, in amounts of around 1%-2% by weight, which reads on the claimed pesticide being present at up to 50% w/w of the carrier particles (See Huggett: [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]; See EPA: (use profile); see Experiment 2). 
Regarding claims 4 and 26, Huggett expressly teaches that their particles generally have a particle size in the range of 10-40 microns as mean volume diameter which reads on the claimed mass median diameter of up to 300 microns, and the optionally claimed MMD of 1 micron to 200 microns and the claimed median diameters of up to 300 microns ([0029], Claims 39-48). 
Huggett teaches methods of applying to aerial parts of plants compositions comprising particles comprising natural waxes, etc. having a melting point of ≥50°C, and/or wherein the particles are solid wax particles made throughout of wax or mixtures of waxes, pesticide, and optional components at low levels (See [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]). Huggett teaches forming their particles comprise carnauba wax ([0015, waxes having melting points ≥50°C, preferably ≥60°C, e.g. carnauba wax]; [0029]; Claims 39, 47, 56-57, 62, 64-66)). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30-31, Huggett does not specifically teach wherein the pesticide is a systemic fungicide which does not have activity against arthropods as is instantly claimed and does not specifically teach concentrations of the active agents except in the examples, e.g. the instantly claimed up to 50% w/w of the particles. However, these deficiencies in Huggett are addressed by Ehrhardt.
Ehrhardt teaches that it known to form liquid formulations of wax particles for applications to plants wherein the wax particles can comprise the same waxes as are instantly claimed, e.g. carnauba wax, candella wax (which reads on the claimed candelilla wax), sugar cane wax, montan wax, etc. (See entire document; abstract, pg. 9) and wherein these wax particles can comprise the same systemic fungicides that are instantly claimed, e.g. kresoxim-methyl (pg. 4, ln. 34-pg. 6, ln. 3), and have particle sizes of less than 100 microns (See claim 7, pg. 9, ln. 15-25). Ehrhardt teaches wherein these compositions having the actives in the wax particles allow for extended/slow release of the active agents and increased effectiveness (pg. 1, ln. 34-pg. 2, ln. 12), the mixtures comprise generally contain 0.1-95% of wax and 5 to 99% of the plant treatment medium, which includes the active agents/kresoxim-methyl (see entire document; pg. 2, ln. 21-28). Ehrhardt teaches wherein the particles are solid wax particles with the active agent contained therein (See entire document; abstract; claims; pg. 9, ln 15-25; pg. pg. 4, ln. 34-pg. 6, ln. 3) and these wax particle mixtures are applied to plants in a field (which obviously includes leaves, stem), such as wheat to control fungal pathogens (See example 10; claim 11).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to substitute the systemic fungicides of Ehrhardt into the wax particles of Huggett in order to develop the instantly claimed method because Ehrhardt teaches liquid formulations comprising wax particles comprising/made up of the same waxes, e.g. carnauba wax and having sizes of less than 100 microns can contain/carry the instantly claimed systemic fungicides, e.g. kresoxim-methyl and allow for slow release of the active agent when applied to plants, e.g. wheat plants in a field (and as such reads on treating/applying to aerial parts of plants as it is applied to plants at growth stage 31-32 in a field in example 10/12). Thus, it would have been obvious for one of ordinary skill in the art to substitute the systemic fungicides of Ehrhardt into the formulation of Huggett in order to develop the instantly claimed method because Ehrhardt already teaches that systemic fungicides can be effectively delivered via the claimed liquid formulations comprising the wax particles of the same size and made with the same waxes and which contain the active agents, e.g. kresoxim-methyl and that these formulations allow for extended slow delivery and are more rainfast, and Huggett teaches that liquid formulations of these same wax particles can be used to adhere/provide active agents to the aerial parts of plants (flowers, leaves, and stems) and it would have been obvious to form the claimed combination because it allows for the systemic fungicide to be delivered in an extended/delivery system which is rainfast. Further it is known that, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
It also would have been obvious to one of ordinary skill in the art to optimize the amounts of pesticide present in the wax particles because it was known to optimize the amounts of pesticide in a formulation in order to form the most effective formulation for delivering a selected active agent and it was known in the art to incorporate the actives into/with the wax particles in amounts which overlap those and/or fall within the instantly claimed range as is taught by Huggett and Ehrhardt. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al. (CA02359491) and Huggett et al. (US20130149382).
Applicant claims:
A method of delivering a non-arthropod systemically-acting pesticide to a plant, comprising: applying to one or more aerial parts of the plant a liquid formulation comprising:
i) a non-arthropod systemically-acting pesticide; and ii) carrier particles including at least an outer surface comprising an organic matter constituent, wherein the systemically-acting pesticide is combined within and/or on the surface of the carrier particles, the carrier particles being in particulate form and capable of carrying an electrostatic surface charge; and allowing the plant to take up the non-arthropod systemically-acting pesticide.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3-4, 6-7, 12-13, 15-17, 24, 26, 30, and 31, Ehrhardt teaches that it known to form liquid formulations of wax particles for applications to plants for delivering non-arthropod systemically acting pesticides to a plant, wherein the wax particles can comprise the same waxes as are instantly claimed and as such are capable of carrying an electrostatic surface charge and have the claimed melting points of ≥40°C and ≥50°C that are instantly claimed, e.g. carnauba wax, candella wax (which reads on the claimed candelilla wax), sugar cane wax, montan wax, etc. (See entire document; abstract, pg. 9) and wherein these wax particles can comprise the same non-arthropod systemically acting pesticides, specifically systemic fungicides that are instantly claimed, e.g. kresoxim-methyl (pg. 4, ln. 34-pg. 6, ln. 3), and have particle sizes of less than 100 microns which reads on the claimed mass median diameters of less than 300 microns and the median diameters of less than 300 microns (See claim 7, pg. 9, ln. 15-25). Regarding claims 6 and 20, Ehrhardt teaches wherein these compositions having the actives in the wax particles allow for extended/slow release of the active agents and increased effectiveness (pg. 1, ln. 34-pg. 2, ln. 12), the mixtures comprise generally contain 0.1-95% of wax and 5 to 99% of the plant treatment medium, which includes the active agents/kresoxim-methyl which means that the particles are made throughout of wax and the active agent (see entire document; pg. 2, ln. 21-28). Regarding claims 1, 11, 20, Ehrhardt teaches wherein the particles are solid wax particles with the active agent contained therein (See entire document; abstract; claims; pg. 9, ln 15-25; pg. pg. 4, ln. 34-pg. 6, ln. 3) and these wax particle mixtures are applied to plants in a field (which obviously includes leaves, stem), such as wheat to control fungal pathogens (See example 10; claim 11) and wherein the wax particles and actives can be applied as an aqueous formulation (Example 12/dispersion 2/example 14; examples; sections cited herein).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Ehrhardt does not specifically teach an example of the instantly claimed formulation or specifically teach that when their liquid wax particle dispersion composition is applied to the leaves or stems of wheat plants, though if it is applied to planted wheat it is contacting the aerial parts of the plants/wheat plants. However, if this does not read on applying to the aerial parts of the plant this is taught by Huggett.
Huggett teaches methods of spraying liquid compositions comprising electrostatically charged particles which comprise pesticides and adhere to plant surfaces specifically leaves, stems and flowers which are aerial parts of the plant as is instantly claimed, and wherein the particles are comprised of a wax/made substantially of wax (e.g. solid wax particles) which readily accept an electrical charge, specifically wherein the waxes are selected from natural and synthetic waxes, specifically carnauba wax, beeswax, candelilla wax, rice bran wax, ouricury wax, etc. and which have melting points which are ≥40°C (and greater than ≥50°C) as is instantly claimed because they are the same waxes which are instantly claimed, specifically carnauba wax, and wherein these waxes are used to carry pesticides, specifically pesticides which are known in the art to function both as arthropod insecticides and fungicides (e.g. thymol/thyme oil as evidenced by EPA) and wherein the pesticide is incorporated into the wax particle/encapsulated into the wax particle and/or on the surface of the particle, in amounts of around 1%-2% by weight, which reads on the claimed pesticide being present at up to 50% w/w of the carrier particles (See Huggett: [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]; See EPA: (use profile); see Experiment 2). 
Huggett expressly teaches that their particles generally have a particle size in the range of 10-40 microns as mean volume diameter which reads on the claimed mass median diameter of up to 300 microns, and the optionally claimed MMD of 1 micron to 200 microns and the claimed median diameters of up to 300 microns ([0029], Claims 39-48). 
Huggett teaches methods of applying to aerial parts of plants liquid formulations comprising particles comprising natural waxes, etc. having a melting point of ≥50°C, and/or wherein the particles are solid wax particles made throughout of wax or mixtures of waxes containing the active pesticide, and optional components at low levels (See [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]). Huggett teaches forming their particles comprise carnauba wax ([0015, waxes having melting points ≥50°C, preferably ≥60°C, e.g. carnauba wax]; [0029]; Claims 39, 47, 56-57, 62, 64-66)). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to select the claimed carnauba wax and to melt it with and/or combine it with the claimed systemic fungicides, e.g. kresoxim-methyl in order to form the claimed wax particles of the claimed diameter because Ehrhardt teaches forming wax particles comprising the same waxes instantly claimed, with the same claimed active agents for formulation into liquid formulations, e.g. aqueous liquid formulations for delivery to plants, e.g. wheat at stages 31-32 in a field which reads on applying to the aerial parts of the plant, and because Huggett specifically teaches that carnauba wax particles or wax particles made of the same waxes as Ehrhardt and those instantly claimed and of the same sizes disclosed by Ehrhardt and instantly claimed are known to be applied to aerial parts of plants, e.g. leaves, stems, etc. where they adhere and can deliver pesticides. Ehrhardt teaches that these wax particles are useful for delivery of the claimed non-arthropod systemic fungicides, e.g. kresoxim-methyl and are able to allow for extended/slow release of the active to the plant and offer increased rainfastness (see top of pg. 2). Thus, it would have been obvious to form the liquid compositions of Ehrhardt and/or Huggett with the claimed systemic fungicides, e.g. kresoxim-methyl as the active agent for application to aerial parts of plants to offer extended/slow release of the active and increased rainfastness of the formulation on the plants and thereby improve control of phytopathogenic fungi in the plants with these wax containing formulations.
It also would have been obvious to one of ordinary skill in the art to optimize the amounts of pesticide present in the wax particles because it was known to optimize the amounts of pesticide in a formulation in order to form the most effective formulation for delivering a selected active agent and it was known in the art to incorporate the actives into/with the wax particles in amounts which overlap those and/or fall within the instantly claimed range as is taught by Ehrhardt and Huggett. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised/new grounds of rejection presented herein which include the new reference Ehrhardt. As applicant’s arguments pertain to the old grounds of rejection which was overcome by applicant’s arguments they are only addressed herein insofar as they pertain to the new grounds of rejection. Applicants argue that it would not have been expected that systemically acting fungicides could be absorbed from the plant when formulated in wax particles. This is not a persuasive argument because Ehrhardt specifically teaches that systemic fungicides, including the instantly claimed systemic fungicides, e.g. kresoxim-methyl can be formulated in wax particles for delivery in a liquid composition to plants, e.g. wheat plants growing in a field, wherein the wax particles provide extended/slow release of the active agents to the plant and provide rainfastness to the formulation when applied to plants. Thus, applicant’s claimed method is obvious when taken in view of the prior art as discussed above.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616